Gunby, J.
It is well settled that a party cannot, claim by intervention a privilege on property, which has been sequestered, after it is released on bond. 23 An. 751; 25 An. 353; 27 An. 239; 28 An. 792, 863.
2. Where the only proof offered by intervenor of the amount and character of his claim consists of the admissions of defendant, such evidence will not bind plaintiff, and no judgment can be rendered in favor of intervenor which will affect plaintiff’s rights against defendant; the contest between plaintiff and intervenor is precisely the same as if defendant was no party to the suit and, hence, defendant’s admissions are hearsay as-against plaintiff.
3. Where property is fraudulently removed from leased premises to prevent its seizure for rent, and said property belongs to a third person who is not shown to have had any passive or active connection with the removal, a provisional seizure of the property off the leased premises by the lessor will not be maintained; otherwise, if the owner had anything to do with the removal.
4. Where the property seized off the leased premises had been worked thereon for two years, and the lessor had good reason to believe that the same belonged to the lessor, no damages will be allowed to the owner for its seizure.